Citation Nr: 0603577	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-28 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from March 1977 to March 1980, 
and from April 1981 to September 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In this decision, the RO denied entitlement to 
service connection for a psychiatric disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had two periods of active service.  The first 
from March 1977 to March 1980 with the U. S. Army, and the 
second from April 1981 to September 1993 with the U. S. Air 
Force.  The veteran's service records from the first period 
of active service have not been associated with the claims 
file.  A substantial number of service medical records from 
the second period are of record.  However, entrance and 
separation examinations are not included in these records.  
The veteran was given a comprehensive medical examination in 
January 1982.  In a box marked "Purpose of Examination" was 
typed "Lost Records."  According to a U. S. Air Force 
response dated in September 1993, it was noted that the 
veteran had been on a "MED HOLD" for a few months prior to 
her decision to retire.  It does not appear that the veteran 
was informed that parts of her service records are missing, 
and given the opportunity to obtain and submit this evidence, 
nor has the appropriate U. S. Government custodian of these 
records verified that they are unavailable or destroyed.  
Under the circumstances, further development must be 
undertaken to obtain the missing service records.  
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2005).  See also Hayre v. West, 188 F.3d 1327, 1332 (Fed. 
Cir. 1999) (VA has a heightened duty to assist in obtaining 
missing service records, when these records are missing 
through no fault of the veteran.) 

The veteran has alleged that she first developed her symptoms 
of a bipolar disorder during her period of active service.  
She claims that these symptoms were unrecognized or 
misdiagnosed by service healthcare professionals.  

A dental notation of April 1983 noted that the veteran had 
refused dental treatment even after being advised of the 
importance of this treatment.  Her unit commander was 
informed of this refusal of treatment.  In October 1983, the 
veteran admitted to a service dentist that she was exposed to 
"excessive stress at present."  Her complaints of jaw pain 
were attributed to bruxing and clenching and she was advised 
to seek aid for her stress.  During dental treatment in March 
1989, the veteran expressed a phobia regarding dental 
treatment and that she had refused such treatment in the 
past.  The dentist advised that her oral surgery be done with 
sedation and she was also given Valium to be taken the night 
before, and on the morning of, her oral surgery.  During oral 
surgery later that month the veteran was noted to still be 
"very apprehensive," but cooperative.  In March 1990, the 
veteran reportedly refused to have a tooth extracted without 
general anesthesia.  The dentist refused this request, but 
oral sedation was offered.  The veteran refused this and 
insisted on seeking private treatment for her tooth 
extraction.  She was placed on a 90 day profile and 
disqualified for a mobility position until this procedure had 
been performed.

A mental health clinic notation of October 1984 indicated 
that the veteran's records had been reviewed and no history 
of psychiatric disorders was noted.  An outpatient record of 
November 1992 noted the veteran's complaints of not being 
able to sleep, feeling "weird," hyperactivity, and 
"couldn't think straight."  The assessment was a history of 
migraine headaches, hypothyroidism, and carotidynia.  It was 
noted that she was on prednisone and, in consultation with a 
rheumatologist; it was decided to discontinue this 
medication.  A record of July 1993 noted the veteran's 
complaints of vertigo, disorientation, confusion, and 
tingling in her extremities.  She reported "I didn't know 
what [I] was doing."  The assessment/diagnosis was typical 
migraine.  

The record indicates that the veteran first sought 
psychiatric treatment in December 1999, approximately six 
years after her release from active service.  This private 
treatment lasted from December 1999 to January 2002.  The 
diagnoses included recurrent major depression, generalized 
anxiety disorder, panic disorder, and post-traumatic stress 
disorder (PTSD).  She appears to have begun VA psychiatric 
treatment in August 2001.  At that time, she remembered 
feeling like "super woman" during her military service and, 
therefore, believed that she was manic during active service.  
In December 2002, the veteran reported leaving her post-
service job as a computer analyst with a city government 
after having resisted becoming involved in an illegal scheme.  
She reported experiencing a great deal of stress due to the 
fallout of this circumstance.  Diagnoses noted in the VA 
treatment records included mixed bipolar disorder and panic 
disorder with agoraphobia.

In August 2004, the veteran's treating VA psychologist and 
psychiatrist prepared a letter to the RO.  They commented:

[The veteran] describes her mood swings 
beginning as early as during her military 
career.  [The veteran] found that while 
in the military she was diagnosed as 
either in a panic attack or having 
symptoms related to a migraine when she 
sought help for her symptoms.  Given her 
description of her experience, it is our 
professional opinion that [the veteran's] 
symptoms, beginning in the period of her 
active duty military status, were more 
likely than not related to her bipolar 
disorder.  

This opinion appears to be based on the veteran's own 
recitation of her medical history.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993) (VA may reject medical opinion 
based on facts provided by the veteran previously found to be 
inaccurate);  see also Kowalski v. Nicholson, 19 Vet. App. 
171, 179-80 (2005) (VA may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the veteran).  The service records 
attributed her in-service complaints either to physical 
disorders or the medication used to treat these disorders.  
These records, especially the dental records, did report the 
veteran had a high degree of stress/anxiety, but this appears 
to be related to seeking dental treatment.  There is also 
some indication that the veteran's current psychiatric 
symptoms could be related to post-service circumstances.  
Because of the conflicting diagnoses and opinions on etiology 
of her current psychiatric disability, the Board finds that a 
comprehensive VA psychiatric examination (that will consider 
all available service and post-service treatment records) is 
required.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005); see Myers v. Brown, 5 Vet. App. 3, 4-5 
(1993); Duenas v. Principi, 18 Vet. App. 512, 518 (2004) (The 
duty to assist requires VA to obtain a medical opinion as to 
the relationship between an in-service event, injury, or 
symptomatology; and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot base 
its decisions on its own unsubstantiated medical opinion.)

Under the circumstances, the Board must remand this case for 
the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should contact the veteran and 
inform her that parts of her service 
records are missing; specifically her 
service medical records from her first 
period of active service, and her 
entrance and separation examinations from 
her second period of active service.  She 
should be requested to submit copies of 
all service medical records in her 
possession.  Any response or evidence 
received should be associated with the 
claims file.
2.  The AOJ should contact the National 
Personnel Records Center (NPRC) and 
request the veteran's service personnel 
and medical records for all periods of 
active service (from March 1977 to March 
1980 with the U. S. Army, and from April 
1981 to September 1993 with the U. S. Air 
Force).  The AOJ should specifically 
request all available mental health 
clinic and/or psychiatric hospitalization 
records.  The NPRC must be requested to 
affirm that all service records have been 
forwarded to VA, they no longer exist, or 
they are not in the possession of the 
NPRC.  All leads must be followed.  Any 
responses and/or evidence received should 
be incorporated into the claims file.
3.  The AOJ should request all records of 
treatment for the veteran's psychiatric 
disability from VA's Northern California 
Health Care System dated from August 2003 
to the present time.  All responses 
and/or evidence obtained must be 
associated with the claims file.
4.  Thereafter, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the existence and etiology of 
her current psychiatric disability.  The 
claims file must be made available to and 
reviewed by the examiner.  Any further 
indicated special studies must be 
conducted.  The examiner should be 
provided the following instructions:
The veteran has claimed that she 
currently suffers with a bipolar disorder 
that first manifested itself during 
active service.  The examiner is 
requested to review the history of this 
case discussed above in the Board's 
remand.  The examiner should provide 
answers to the following questions:
Does the veteran currently suffer 
with a psychiatric disability?  If 
so, please provide the appropriate 
diagnoses.
Is it at least as likely as not that 
any current psychiatric disability 
was caused by, or incurred in, her 
active service?  Is any current 
psychiatric disability in anyway 
etiologically related to the 
veteran's active service?  If so, 
please explain.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies her; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of her claim.  See 38 C.F.R. 
§ 3.655 (2005).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


